OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                    AUSTIN




     OaKi,   Fish    and Opter   Commiartlon
     Welton aulldiry
     Austin,   TeXat
     Oentlemenr

‘.




                                                 your   oplnlon mqusst

                                           lrq of the Qtuxe,Fish
                                             Jantm’y 19, 1937, the
                                            te raa0lution, pur-
                                             to the Colorado giver
                                        eend and greve1, outed by
                               P Team, and under the juriadlotlon
                               , Fieh end bpter 00101Pieeion, from
                               ad of the Colorado River.   Applica-
                                Lower Colorado River Authority to
                                and gravel from the Colorado River.
                               ternon that river, uas aaUs by their
                           y, Honorable A. J. Wlrta, who etated that
                    he had reooived an oplnloa from the Attorney
                    Oeneral (axaerpts of vhioh he read to the Com-
                    mireion) which stated that the CwaPitslon had
                    the authority to give o permit to the Colarado
                    River Authority for the removal of~tnnd end gravel
                    from the Colorado ~lver and to ralce no chiwg~ f’w
06~x6,Fish and Oyster Colllmirsion
                                 - page 2


         same. The permit that ~4s later Issued by the
         05~~6,Fish and Oyeter ComsiraFon for the r4-
         moval of aand and gravel was for the removal
         of aand end gravel or said Colorado River Au-
         thorlty vlthout any payxwnt for said material.
              ‘It has nov coma to my atkmtlon that the
          8tatUteof this Stat4 authoricing the fjam, p&h
         and Oyster Commission to lasu6 a permit for the
         free removal Or mud and gravel from the public
         navigable w&era of'thla state 16 restricted to
         such sand and gravel a8 may b4 used for pub1l.c
         road purposes or for ma vnll purjxm34, and does
         not at all relate to sand and gravel as removed
         to be used In the uonrtructlon of dams OP
         other such purposes then roads or ~8 walla.
              %x recognire that it hxr been vell eatab-
         liahed by the lavs of this Stlrtsthat thatunau-
         thorired acts of a afnlatarlal offloe of this
         State ore not binding upon the State, aridther4-
         fore, if you f'lndthat the p4rrmit.ibsuedby the
         081~6,Floh and Oyatep Coami~aion to th4 Lover
         Colorado Rfver Authority on Jauuary 19, 1939, voa
         en lnvnlld one, vi11 you pleas4 advise U(Ihow ve
         should proceed for the collection of tbs money
         that lo due the state of Texas for th4 sand and
         grhval reatovadunder this alleged permit.

              9. Was the psradt lawad by the Oelae,Fish
         4nd Oyster Comlasion on January 19, 1939, to
         authorlte the Lousr Colorado River Authority to
         r4mov4 iand and gravel froa the OItateproperty In
         the Colorado Rtvsr for dam oonstruatlon purpos4s
         a valid permit?

               “2. If pu have ansvered this Ro, On4
         qusstlon in the a4gatlve, will you pleaee edvfss
         ~8 vhet atepe to take to recover any money that
         praybe due ths Stats of Tcxae for SaXide;rdgravel
         rsmoved from the Colorado River by the Lover
         Colorado River authorlty for dam conetructlon pur-
         poses, and for vhlch payment has not been made to
         ths state bscaurs of the irauance to raid Colorado
         River Authority OS an allegedly valid per&t for
         th4 maoval of raid mat4rial."
                                                                             608



OMe,    Fish aa    Oyster Coarmisslon- page 4

          we have found and exanilnadthe u?LnLon dated l&y 1,
1936, rsforred to In your letter. It 1% rea0rd4a ui ~31. 371
p. 560, Letter opinlonz of the Attorney General. #4 attach
8 copy of zzme hereto. T&la oplalon does not atate that tho
Qaz#, pizh and Oyster Comm:%%lon lo authorzzed to iosue per-
mit% for removal of zand and gravel from stats property vlthout
ahar(ie. It doez hold, hovever, that Article Wj)d, R. 8. 1.925,
vhfoh Plxss atmlnf.mutx priue or !Qia ton on sand and gravsl aold
by the Cormrrisslone~ by and vlth the approval of the &we~nor,
applies only to a rale of sand and L;ravel Ln plsce ana do4% not
apply ,‘vh4r4 the applfcsat merely deziree to rwzovo aend from
a brr or reef.”   The opinion requert from XI?.Wlrtz had stated
that *It 1% the assIP of the Lover Colorado River Authority
only to remove rsnd from bar8 in the Colorado and Llano River%,”
The opInlon revlevz the appl.icablestatutea and polntr out that
“no provision has bsttnenacted giving the Lowar Coloraao River
Authority th4 right to operate rr44 0r charge” and m&s% the
ztatemznt that ‘It aewzz oloar that the Leglalature intended Sor
rtoonxlderaflon to be &baldror the clanaand gravel taken rrom
the river bed regardlear   of hou It uaa done.   Then auaaanly
without the cltatlon or authority the opinion closes with l&f%
paragrwht
           ,*Houever,      Article    4053 provlda       for    the
       losuxnoe or penults to u%4 eand or gravel inaludad
       with&n the &WOVillitXl8 Or th4 Act doe8 not provide
       a rpinlmuz~ aonxideratlonto be paid therefor a%
       door Article 4053d. On the contrary a broad die-
       ahtton la given the O%me, Plsh and Oyrtsr Ccmnlrafoner
       regarding   the irsuence oi lruohperztitx. upon him 1%
       placed the duty or jwoteatlna;raid subetfuwies~XWCI
       i%%e use and udlawrul dlrturb6acer   and f0 him 18
       given th6 power to presrcrlbethe conditiona or re-
       qulremente upon which ruoh psrmltr zmy be izeued.
       In other   wotix,    thr   vrlter   believea    that    the Osrms,
       Flzh & Oyztor comal88ioner under ArtIs   4053 has th4
       authority to Issue a permit upon %uch conzideratlon
       au he deeaz   expadfant, takUg.        Into    conzideratIon    the
       nztur4 of the agency or individual doair-    to remove
       such rublrtanoen,the uoe to which auah zubatantss are
       to be placed, and the 4ffect of hi6 action upon the,
       beet lnteresta or the rund entrusted to his oar4 aad
       of the Stat. of Texau a% a whole.”
          we ~111 nom sxaz~lnethe quertlon of WW2wr    or not
Artlclbs   4053 Ma403X, ft. 8. 1925, authorire the it~auance cl
two dlrr4mit u&d8 or p4mit8, vLr. (1) a non-exclusive right
.                                                            :    1603



    ffuae, Fish and OJatar Comml~r101-1
                                     - pags 4


    to take rand an4 gravel from State property at & price. if any,
    which the &me, Fleh end Oymter Co!mleslon In Its discretion
    may fix, and (2) an exclurIve right to certnln aand and gravel
    in place, vhIch must be purahaaed at not leer,then 4 cents a
    ton an4 the permit issued by end with the approval of the Oovernor,

            hrticrlr4053~ which 1s eakd to authariro the first kind
    of per&t r&la a0 tollova:
                    "Anyone de8lrIng.to pur&msa any OS ths
         marl and eand of commewIa1 value en4 any of the
         gravel, shells or mudrhell Inclu4ed within the pro:
         vIsIons of this chapter, or othez-wlreoperate in
         any of the waters or upon any laland, reetf,bar,
         lake,  hey, river, creek or bayou Included In this
         chapter, shall fimt 5ake written applicatloa there-
         for to the ComlaaIoner desIgaating the 3.Imitsor
         the terrftory In which much perhon deafrae to
         operate.   If the Conmdiaelonerie estlrfled thst the
         taking, oamyIn& away or dlaturblng of the marl,
         grxvsl, aand, shella or mdehe3.l in the deslguated
         tsrrltory would not damage or Injurlounly etiect
         any oysters, oyster be48, fish Inhabltlng vatere
         thereof or adjacent thereto en4 that auoh operation
         would not damage or Lnjuriouely affect any Ialend,
         wef, bar, channal, river, or bayou ure4 for fm-
         qu4at or oacaalonal arrvigatlon, nor chenge or other-
         wlee Iajurlounly aSfed any current that would affect
         navigation, he may issue a verait to such pe~on
         aster such applicant shell have moplIe    vith all
         requiremats premsrlbed by eaI4 Comla8Ioner.     %he
         pemlt rhall authorite the applloant to teke, carry
         avay or otherwIse operate vIthIn the IWit& al’suah
         terrttory as may be deslgaated thereia, sad ror rwuh
         substance or purpose only as may be named in the
         permit an4 upon the tenor aad eoa4ltIone of the per-
         mit. Ho permit shalX be aeelgnable, and a failure
         or refusal or th* holder to col~plyvith the terms and

         conferred thereln or clatied thereunder. lo-speoial
         privilege or exclueive right &all be granted to any
         pttrrmn, assocletlon of peraoaa, corporate or other-
         vlasi to take or oarry away any of euoh producte
         frh any territory or to otherwise operate In or
         upon any Irland, reef, bay, lake, river, oreek, or
         bayou Included in thle chapter.’
Omae, Blah & Oyeter Wmmisslon   - Pagu 5


                         which :t eald to authorleo the mecon
          Article 40f.ip6,
kind of permit, read5 a8 Eollower

            "The CeGe, Flab 8nd Oyster Coweleelonsr by and
    Vlth the epyroval of the Governor, may sell the earl,
    @‘8Vsl,    6Ud, shell or 6UIdehhsilinClud6d within this
    Act,    upon such tsratssnd CoXIdItlOu688 he my deem
    proper,    but for not leer than four (4~) ceate per toa,
    and payment thersfor ohall.bs mede to e6id Comaiseioner.
    The prQOeed6 arlelng from such eble ehall b6 traau-
    alttsd to the State Treasurer and be cr6dited to a
    epoci81 f-4 hereby cr436t64to be k-mu a6 the 5554;
    gravel -4 ahell ma       Of the St6t5, end eIi%y
                                                   be ex-
    pended by the esld Coemlosiomtr la the 6nforcemant
    of the provlslone of the eead, she= md gravel leve
    8iSd Ia the 6steb~IeheIentend meiatea8ac6 of fish
    hatCh6rle6, when provided by iogiQi8tiV6 appropria-
    tion, and la the peymut of refwds provided for in
    86otIon 7, Chapter 161, ol the Oaneral ~awe of ths
    Regular seaeloa of tha Thirty-sl&th L6$Islatur6,
    to couatiee, Gitf55 or towae OP any politscrl eubdi-
    vleioa of a couaby, city OP town, a5 PWId6d      for Ia
    Section 7, Cbaptsr 161, of th6 Qsner8.l tawe of the
    RC?&$Ular 366l310!3of th6 Thirty-eighth X,6$iel#itUX'6.
    And 8160 pmvtding; that    ths euthorieatIon of refund5
    on 6EUid,gravel end shell 6h611 be extended to include
    rerun45 to the stat6 xighway Caealeaion of acmey paid
    the State throw21 the We@, Fish end Oyetcrr COW
    mlesloa Por read, gravel ead 6hell used by th6 Stats
    Hlghvey Co~laelon on public romde upon applloatlon
    for eUah refund8 in the warier pwacribed for cttee
    fLUdCOUdi65.       Provided fUrthor thmt not 166s t=
    eeveaty-Plve par cent or the prQCe046 derived there-
    rroa, after ~tund5 above rt3lrrt~~04  to have been 05ma
    for, eh811 go for the 6etabliehaont    ead 638lateaence
    of Sleh batharlea; ead the saad, grev61, and ehsll
    f'uadla haNby appropriated for the purpoee ot cerry-
    fry out the yrovleloas of thle Act. St%14hetcheriee
    to be 66tabllshed from tlrpato tine In the Hats of
    Toxaa by the Fish, Gem6 mnd Oyetor Comi.ehlon, whon
    la their jum6nt      a suitable :ocEtlon 15 55Gu3f34 and
    arrengsewnto therefor h6ve baen QOapbt6d."
Qm,    Fith     Snd Oyster   Commleslon -   page G



              rheas articles must be conuiderad rlong vith
Articlea      4051, 4052 and 4054, utioh read as follovsr

           "Art. 4051. All the lalands, reefs, bars, lakes
      and bay6 vlthln the tidevater liplit from the most
      inferfor point eeavard co-extensive vlth the fur-
      lrdfction of thle Sate, and such of'the fresh water
      islands, lakes, rlVer6, oretka and bayou6 vlthln the
      lnterlor of this state es.may not be ombmced in any
      rurvey OS private land, together vith all the nrarl
      and rind of coworclal value, and all the &ella,
      mudshell or gravel of vhst6oover kind that my be-in
      or upon any island, reef or bar, and l.nor upon the
      bottom of any lake, bay, ahallov v%t6r, rtvers, creeks
      and beyoue and fish hatcherlee and oy6ter bed6 rithin
      the jurl6dlction and territory herein derided, are
      Lnaludad within thr pcovlslons OS this chapter aad
      are hereby plaaed under the 6maa&mmat~ eontro i end
      proteatlon of’ t&e Commlrslaaer, llone of the marl,
      Gravel, 6helle, mudshells or rand incfuded herein
      ehell be purchased, taken avay or disturbed, except ae
      provided herein, nor shall any oyrter bed8 or flrh
      hatcheries vlthIn the territory included herein be
      dinturbed except as herein provided,”
           ‘Art. 4052. The Commleeloner in hereby inVe6ted
      with all the pover and authority neoassary to oarry
      into effect the provisloruiof thle chapter, and 6&hall.
      have full charge and dlecretion over all mttez+6,per-
      talnlng to the ~3.~28,
                           the taking, oamylng avay or din-
      turblng of all ~1,   sand or ravel of oommtraial
      value, and all gravel and sheif
                                    le or audshell and ogatrr
      bed6 end their protection from fPet we end unlavlril
      dleturblng or lpproprlstion of emeel vlth cuch ex-
      ceptloarra6 6~y be QrOVided herein.

           “Art. 4054. If any county, or rubdivlsion OS
      a county, city or town should desire aq~ m%rl, gravel,
      sand, the11 or mud6hell included ln this ahapttr for
      ~60 in the bulldlng of any road or street, vhich vork
      18 done by said county, or any subdivision of a county,
      city or tom, such mmialpality may be granted a
      perraltwithout charge and shall have the right $0 take,
      carry avay or operatq in my vaterr OT upon eny Is-
      lands, meIn, or bars included herein; such ~~~lcl-
      pality to do the work under lta cnm eupemoieion, but
      ahall iiret obtain from the Commirsl.anera pemmtt to do
Qaat, Flrh and Oyyrtercoamria61on- Pa&e 7

     LO. and the gmmtlng OS same for the operation In
     the territory deelgnated by suoh munlc1pellty ehhall
     be subject to the 6eme ruloo, regulations end
     liaritatlonaend dlscretlon of the CorPrn1661olIer86
     ere other appllmmts and permits. When euch bulld-
     l.ng of rond6 or taking of ruch produotr la to be
     done by uontreat, then the anfd Patnic1palIty663~
     obteLa e refund from the Co6mlseiaaer of the tax
     levied and collected on &aid products a8 fixed by
     the comlraloner at the tlae of tha taking thereof,
     by varmint drawn by the Comjeroller upon ltemised
     aooount mm-n   to by the pxwptr officer rttprerentl.ng
     auoh 6mn1olpalIty end approved by the Oo666iasloner,~
     and wder such other rule6 and mqlulations a6 pvrg
     be pre6caibe4 by t&B C~Rulonec.'
         The80   flVt   8rtiCie6   VWQ   O~lgiadiy   tB6Uted In igil
am part OS Ch. 68, Act8 32nd. Mglslature, Reg. so66. p, 118.
At that time they did not authorlse the 166Wnoe of a ,per6iIt
to take ranfffrom *frtth water lslandn -- rlver6, creeks
and bayoua’  and dld not lnolude grevel. All. of the other pro-
vlslono   vem ln the orlglaal act except that .the Mnl6wa price
va6 "not 108s then ten centa per oublo yard" md in lieu the
provlslons for payE#nt ot refund6 contolned in Artioh 4053d,
above, the origInal sot containad this prov%abonc
          "If any oounty, OP my 6ubdlvision of a county,
     city or tom ebould derlre any asr4, eend, 0P eh&l or
     66adehtllIncluded in this hat for u6e in the bullding
     of any road or 6treet, which vork 1a dent by rush
     COUBty, Ql'Ury SUbd.fViS~OBOf IICOURty, Oity OC tOtm,
     rutb county or eny rubdlvi61on of a oountyc city 0P
     town lacybo granted a pem6lt without chwge and rball
     have the ri&ht to take, carry euy or operate l.n8ny
     vaters, or upon eny 16lend6, reef6, OT bare included
     In thir Aot, e&d this whether euoh county, 6ubdlvlrlan
     or a aountf, clth or tom doe6 the vork under 1t6
     own tuptrvlslonor.by Contract, but rucrbcounty, or
     any subdivirton Of B OOUIlty, Ctty or tOUR 6h&;L first
     obtain from the rlld Co666ioslonera permit to do 60,
     and t&e granting of 8ame for the opmxat,loni.nthe
     territory designated by euch county, or sag rubdlvltalon
     of a county, city or tom,   rhell be nubfeet to the ea6ie
     rule6, regulations and limitation8 end dlscretlon oi
     the tald commltsloner18 trt other appUaaatt and
     pormltl.”
                                                             613
asme, Flab and Oyster Comsirsion - Page 8


         The caption of the 1911 dct miadr In part aan Act . , .
to provide for tho sale and protection ot all aarl and atmd of
comm%rcfal value.”
         Thla Act va% amendad and rs-snaot%d in 1919, Ch.
7’1,Wm. Lmtzr,36th L%glslature, 2nd C. S. p.~215-218. Th% caption
 uotee th% caption of the 1911 Act and continusr with th% words
%by adding thereto ths lDBna&%a%nt,control, sale and protection
by tho aam%, Plmh aaidOyster Coamiealonttrof all gravel, DSCZ,
sazd, 8hell OT mudshell that may b% in or upan any l&and, lake,
liver, cc%%k, or bayou, vlthin the interior of this Bfete 80 may
not be embraced in any survey of private lund; and providing for
a t-efundto any county, subdiv2aLon or a county, or city or town
of all mon%ya vhlch ma,ybe paid by th%a for the taking of marl.,
sand, gravel, ahells or mudshall from the public vaters of ths
Stbte end declbrtng rp~lwadrgbnoy.” The extwrgoncpclause recited
that “the fact that larg% quantltl%a of marl, sand, and gravsl,
ehsll.or mudahell belonging to the Stat% ar% being taken and
carried avay daily vlthout ths stat% r%cetvmg ntmwaratlon for
same creatoe an omtwgency”, eta. Th% 1919 Aot added fresh vater
Islands, rivocs,  crebk6 and bayous to the temftocfoe covemd by
tho 1911 Act and grbvel to tin%list of produots. All other
provisions of the 1911 rtatute u%r% ro-enacted, exoapt that.
Section 8, quotod above, vas rs-vocdad  so that it no longer au-
thorir%d.th% issuanc% or a permit without chbrge to *any county,
or subdlvlslon of a county, city or tovn” far the building of
roads or streets vhsro the vork vas to be done by contract but
in such ca6%s authorized a refund to the county or fmy eub-
dlvlsfon of a county, city or town "or the tax levied and colleotsd
on said grav%l, marl, sand, or shell or mudahsll. a8 fixed by
fEmyh      Plsh and Oyrter commlseionar.at the tim% of tha takIn.g
            8~. 7, ch. 74, aen. Laws, 36th.  Legis. va5 re-
%naot%d'In 1923 by Beation 7. Ghaptsr 161, O%nelvL Lava, 38th.
Legirlature, Rsgular %sa%on, and amended only to the oxtent OS
adding a aentenao approprlatlng out of ths flrh and oystor fund
suah amount as may be neoesaary to pay "countlolr, aftiaa and
towns” for refunds m just claims accruing oubsequont to October
20, 1921.
         Only that portion of sac. 7, vhlah vaa part of th% 1919
Act YOS brought torvard in the 1925 Codlflcntlon as Article
4354, abovs quotod. The appropriation vhlch vaa added by the
1923 amendnumt vu% dropped, b606U66 In 1925 Section ci of Ch. 74,
Qen. Lbvs (1.919)36th. Lagis., E;econdC. S., YbS amended 00 as
                               aa tho sand, gravel and shell
to create m apecral tund )rrroun
puad pnd t,beQam%, pioh and Oyator Cosmiasloner vbs given authori-
ty to pay refW8da out of thbt sp6CIal fund. This 1923 amendment
Game, Fish and Cy4ter~CSmmi4sion - page g

of Section 6 of the 1919 Act also provided for refund4 to the
Stnte HighWay C~nmiasLon "of'riloney
                                   paid the State throu;;hthe
Game, Fish and Oyeter Commlaalon for sand, grovel and 8h311
used by the State Hlghney Conuniaelonon public roads." This
1925 arPendmentof Sea. b of the 1919 Act ~84 brou&t forward
in the 1925 codlflaatlon a8 Article 4053d, quoted above.

         Article8 4051, 4352 and 4053, quoted above, have not
been rPsteriallychanged rriaaethey vepB enacted in 1919 aa a
part of chapter 74, Osneral Lw8, 36th. Legis., Bscond Called
Session.
          It appearm froa the foregoing revlev of the hietory
of the above quoted article4 , that minhnum priCe provlalona
for the eale of rand, marl, etc. vore firtt enacted a4 a part
of the 1911 Act and that the exaot language of the f'lrst
sentence of Artiole 40536, quoted above, va4 lncorporatod tn
the 1919 Act. A4 a part Of the 1919 Act alSO va8 the lmguage
nov lncor?orated 81 the Isat sentence of Article  4053, stating
that "no special prtvilege or exaluslve right ahatl be granted
to any person, a44oclatlon of per4ona, corporate or othervla8,
to take or carry away any marl, gravel, 4an-d,sh811 or mud-
ehell from any territory or to othervito operate In or upon
any island, reef, ba7, lake, river,  creek or bayou inClUd8d in
this act .‘I
         That the 144uance OS a psrnlt to the Lover Colorado
Rfver Authorltg to remova sand and grcvel'frcm atate property
without charge ~a4 a privilege can hardly be denied. It vli4
a privilege that, under the artiolos quoted above, could only
be granted to a county or a aubd%viaion of a cOunt7, city or
tovn vhen the sand and gravel va4 for a48 in building a road or
street end vhen the vork vae being   done bg *such munlclyallty”
ltrelf and not by contract. Art. 4054. The LovelrColorado
RLver Authorlt7 is a governmental agency and lta Board OS Dl-
roator4 la a State Board, Lover Colorado Rivsr Authority vs.
Mccrav, 125 Teex, 268, 83 9. Ii, (2) 629, but ther8 la no pro-
vlslon in the act of it8 creation glvlng it authority to use
sand and gravel from gtato property without charge. Article
8194, et seq., '@Z'llOA'S&lllOt4t4d civil St4tUt44.  Even the
State Hlghvay Commlsslon vhen~building public road4 vith state
funds met pay the nlnlmwn tax of 44 per ton and make applica-
tion for ~refunds iA tha manner pretcrlbed for cltlea and
countler. Art. 40536. The statute4 above quoted arustbe con-
                                                                615




O'ime,Biah and Oycter cc#arpLS41OA
                                 - Fa&e 10

 titruedtogether 45~~8 they rulate to the amt9 aubjact af
 le@alat5oA and vere IA their prinolpal prowla~ons parts of
 the B&IIQAct.     33 Tex. Sur. 253. ifouevar,VB fQld no umbf-
 gUtty Or ilICOA454teACyin th8tr jUWikiOA4 vhethar they urfz
 consfdared aep%r%fely ar to&ether. &%lcle 4053 glvae the
 OQme, giah and oyster Co~~~Usaiona dlscretlon in debermfn5Ag
 whether to 588ue 0 peruit. ~'Izt, mulct be sctisftsd (1) that the
 tuklng, csrrylng away or dirrtwblng of the 14~1, &ravel, cand,
 4hell4, or aatdah411in the dermted        territory vould not
 damage or iajur5oully affect any oyotero, oyeter bcdu, fleh
 inhabitlAg vater& thereof or rdjacont thereto, (2) that.such
 o&?S'etlonvould AOt damsEe or ~AjUr5OU8ly sffect any islsnd,
 reef, bar, chhennel,P~VBP, creek or bayou used for lrequant
 or occaalo~al nav5gatlan, nor (3) that tush opwutlon would
 not change or othervite 5~jurioualy afreat img.,-cwrent that
 vould alfeet Aavlgatlon. The4e are the nratters~thsture pieced
-i73,t;+liWFts d56tZetioA. Art.. 4053. ct Could pefure a pernit on
 ang orw or all of t&me yruunds     p,o mtter hov much the  apyll-
 cant vas vlflinp;to pan but 5~ ha8 AO diearetion 5.~d8t4rI!d&Lng
 vhether or Aot to cherge'the mZn54mm RrfCa of 4 PQF toA uhen axid.
 gravel etc. vu& being removed and appropriatedtr the ap~llcont.
 There map be ca8e4 where the perm5t vould authorize opamt5oA8
 on the Stata’r property vhlch Vould AOt l~volvs ~a taklly or
 approprlatfon of the aend, gravel, etc. oi comaerclal value.
 IA suoh caue tho Ccpp~OVld   Of the Qovernor to the lesuance Of the
 permit vould Aot be Aeceaoary beuauw AD atie 54 involved or aon-
 tewlatad. Thi4 vea not true, hoveww, LA regard to ths permit
 kaeued to the Lover Colorado R5veP Autborlty. Them the aaad
 Qnd gravel vu reamed tram *bSPB in the Colorado aAd Wane
 Riveman and, u4 ve understand th% f'act4,wed in aonatruct~
 dams and other propertie bslonglng      to thu L. C. R. A.
          The lmgusge of the ebovs quoted statutea cannot, lo
our oginloa, bs coAstru6.daa glvhg the 08&w, plsh 4nd Oy8ter
ckmmla4foxaiecretfon   In iaaufrrg pttrmfta for tha sale or and
end graVo1 to permA% AOt nutued ia the Act for lee8 than       per
t-.   &ut 4~812lf the atatutar vur4 not claar on thie pain  Y ati
a connrtructlon veF4 ~4oes%my, VB vould hold that the Cc3m4laal~r1
did not have this diucrotion 5n view of the character and legal
fl54tOryOf the Stats property iAVo~VUd.
          The bed8 of Iaavlgablerivers are the 8ama specie4
of state property a6 lrh.r~Ifi   and t&o shores of the am.   UAder
the 'Cl1111
          L&V Md  the aommo~ 18U a8 appllrd in TeWb4, thl4 char-
acter of propertyvas In a pecUrr        48~46 hold by ths goverxuamt
ln trwt  for the ~4: pnd btvmfft     of all bbs maple aad YES never
subject to location an& ati4 86 "publle laAd4*. Robert4 V.
          “FFOPLit8 oerllsbt hidory   this otate haa M-
     nowwed it6 public policy that lands underlying
     navigable vatera 6~0 held in trust by the ctate Ior
     the we and benefit of all'tho people. Roabaro
     va Piaton, 12 Ttrx.Clv. APP. 113, 34 s. w. 792,
     S. Ii, 1033, and caeee cited therein; -dry   V. Ro--
     b&eon, 110 Pex. 295, 219 83. 6191 SQmea v. Paokard
     92 TeX. 44, 45 8. W. 562.

          “The rule is also flmly establlahed that 1-d
    under mtvigable vaters paesea by grant or sale oriiy
    vhe~ 80 expressly provided far by the eoverefgn
    authority, and there irrno pre8umption that there
    has bven ~AJ aat of the gOV8I’AEMAtVhich could bav4
    the ettect of pa6alng away its tltlo. Ho pouer under
    the law tr given the surveyor OF the land compaiasioner =
    to gPRAt soil wader navigable watera.,and no rub-
    sequent recognition  or aonlbaRtlon by the lsad oom-
    aireionw of a ourvey mad6 to paee eoli uAder euah
    vatera will be premmed.    Rorborough v. PietOA, 12 Tex.
Civ. App. L13, 34 8. U. 791, 43 3. W. 10331 City of
    Cmlveston v. nenard, 23 Tarx.349; G~lmston City SurS
    Bath-    Co. v. Reldenhslmr, 6) Tex. 562; Arnold v.
    nuAay, 6 P. b. Lav, 1, 10 Am. WC. 356; ‘i4tuav. saw-
    yer, 29 y. C. laavks) 226; Martia v. Wddell, 16 Pet. 369,
    lo L. lid.997.
         nhat case hold thet the north Pork of Red River was a
navlgablo 8trsu.     The test for dstemulnlngVhetheF the bed or
charmel oi a rtmmm lo utats property Is whether or not the
atream Is nwigable under ArtLcb 5302, Vernon~o Ann. Civil
8tatutea. rf 4 streaa “mteiA8 a~ average vldth of thirty feet
from the mouth up” (Art. 5302) to the point under inquiry, its
bed belongs to the State mgardlew~ of vhen the riporian leads
w&w6 &p%mod and 8veA though at the time of inquiry the river
my AOt h4V4 0 drop Of water l.5 it.     Wry   v ,“;;t;y2’i”~;
Dlvea8lan Lake Club v. Ileath,126 Tex, 129, 66
Uhittenburg 0. State,    157 8. W. (2d) b91, error retwed.
                                                                                617


w.me, Flrh f&d Oyster comnL8sI~n - Page 12

         The pover of the legirlatwe to defermIne by atatute
the dlaporil&m to be made of the beds or channe'laof mivl-
gable stream and thefr produotr is AOW reeognlrcod.'State v.
Black Broe. lltiTSX. 615, 2%' S. U. 213, 53 A.L,R. 1281s
Stephenson v. wood, 119 T. 564r 34 S. W. (2) 240. In o~lalon
ao. O-4329, approved April 1, 1942, this departmfmt rulad
that R. B. 9, Aat 46th. Legirl&tUe (1939) RW Article    5421c,
vernon'r &A. fXvl.lStatute, did not ui'feat~or impair the
authority of the &me, Floh and Oyster ComnXtalozlto administer
the sale of marl, gravel, sand, ohell and amdahell under the
provlalons of Chapter 3, lltlo~67, Article 4051, et PIBU.,R.B.
1925.
         prior to the 1919 Act, diecuosed above, all reeeiberk
of the public had the right to take sand and $ravel from the
be&z of navi~abla    rivers   in   this   State.   IQ   Ooer   v.   CLty   of
Roeonberg (lg@), 115 8. Y. 653, the Oalveeton CoWt of Clvll
Appeals In an optnlon by Pleaaants, C. J., held that the City
of RooenberE had AO autholrityto prevent the public fXWa taking
gxavel out of that pert of tho bed of the Bracoa River which
adjoined that city. The Court said8
             *IA 40 far ss the gravel vhich hatl~~uaailat0a
        in the bed cf the river io concerned, vhI1.sappsllbnt,
        (a rlparlun wrier) hatrno f3xclualVeright to rwioV0
        and appropriate saw, he haa e@zkL rZght$ with other
        eltlseas therein, bnd ao 1~   as he doe8 not lnter-
        fere vltb tho rights of others in aafd gravel. he
        cannot be restretied fma the iMer?tiaeOf the ?lghtS
        comeon to him and other citleena."
          In th0 reoent ofiseof @.go Broe. v. Vhit0mux, 139 Tex.
22, lb3 8).Y. (26) 636, it vaa held that a band and gravsl
3 ease, like en 011 leaau, veot8d in the lerree a detsralneble
fee to thu wind end gravel niland under the land. It wae further
held in that  a880 that the 0vner*0 miedy r02- b-a aad grtive;l
vron@ally ooAvorted under bn tivfdia lease vb~ an aatlorifor
demsgsr to the,extent orpthe lo%8 euffered.

          Ve are of the oplnldn that APticlea 4051~4054, above
Quoted, do not authorize the Owe, Plah am!lOyster colaarieslon  to
make a sand and gravel lease. The last sentexaceof’Article
4053, provldlni:that "Ro . . . exclusive right shall be &ranted
to any person, aaaoaiatlon of pcroone,  corporate or otheswlse"
foPbbidsa aale of aSad aad grav61 in plbc4.   under ths male of
etrlc> ~.~tructlon of grbnts of Dover for dlapo~izq   OF tNa
apecie&,of.e'tateproperty a8 laid doun Lo the cases OS Roberts



    .
                                                                        618


Qaue, Fish and Oy%t%r Coml6elon         - Page I.3

vs. Terr811, DeMerltt v. Robison and gtste v, ijradford,oited
above, ~8 are of the @nion   that the only authority the &we,
Fish Mb Oyst%r COBBaiB8iOn h6a t0 p%rmlt the tRkiD& and earryine
away of 8-d and gr%v%l of ~0namrol81 v%l.utfironState-owned
river beds 1% through the lsauanco by %nd with the consent of
th% Oovernor of’a ,non-sxclualvs trmlt providing for pagmcnt to
ths Cotantlseion
               of not 1%~ then fi# per ton. See our oplnlons
nos..O-2209 and 0-2209A, vhlch uer6 lsaued to you on April 25,
1940 and Way 21, 1940.
             It 1s V611 settled that the St&t6 cannot be astopped
by the note of its officer8 done fn the exarciaa of 6 povsr not
canfcrradupon them. 34 Tsx. Jur. 462. The powers of Stste
officers being i'lxedby law, 6ll geraons dealing vlth then are
charged with knowledge of the extent of their authority OP
power to bin4 the State, %nd~%re bonnd, at their psrf.1,to a8-
certain vhethsr the contemplsted contrsctfe vZthir&th6 pouter
conferred.  38 vex. sur. 840. Blichols v, State, 32 S.W. 452,
error refused; Fort Worth Cavalry Club v. shsppard, 125 Tex.
339, 83 s. w. (2) 6601 state v. x%&land Cllnlc Hospital, 138
Tex. 393, 159 8. W. (26) 105.
                               The COt8lI$iS6iOA,haVia(58XCO%d%d it6
authority ia lsaulng a permit t0.L.C.R.A. to teke 8and %nd grevel
of cownerclal value ulthout oharge, the pBlYl&t w&a void end th%
Stats u6y non 8afOZ'C8paysmat bp L.C.R,A. Of the Vahe     of the
sand md gr%v%l, vhich ve8 vrongfullg Q&en,      State V. b@Ck6n,
162 S.Y. u60, error refuused;State v. B&udford, 121 Tex. 515,
50 8. W.~ (2dj.1065; Fort worth Cavslryclub          v.   Sheppard,   125
ma. 339, 83 s. w. (26 6601 and saga Br?a. v. Uhlt%uB=?,139 Tex.
5'2, 163 8. W. (26) 63b“
             We acoordirigly   aneww your rirst   qU8BtlOSl
                                                         iA the nega-
tiV8.       f.8 to your.arcond queatlon, ~0 suggest that you ascertain
f’rorn   any avall+ble 8~1~88 and through the e.Xercls%of your
statutorypavers thc~amount OS oand end @avel which has b88n
vrongfully taken by L. C. R. A. from rlvar bed8 belonging to the
strte by virtue of the invalId pemlt and m&e demand on,L. C. R. A
for~payment       OS the valus of ruah %and and gravel et the estebl&eh%d
price (ot not less than b$ 8 ton) for vhlch the Co~nniseloava8
selling 88nd &ad &ravel &t the tiS6 or the VPongfti taking.
                                         %n?iVer%
             Truetlng that the Sor%&~,oing      your tnquirlecr,we            are